OFFICE OF THE AlTORNEY     GENERAL   OF TEXAS
                  AUSTIN
     *Trocwuramnt.'         For th6    acrchents,           it    wad        be
     t3C hZCt50      in thr LtiPC       Of YiSitOlFC FCX' day.
     @I murs~ the rl5ltorrmst flna       hln particular
     nuzbor tmn~      the xamch~Clco  cuiacaLI atto~tlm
     to t!lc faot   tc the rem~mxt .*

            Eaotlcm &7 OS    Artiole    IJf   OT      the    aolmtitutlon of
l5xcs redt3I
         'The X.&S~aturS 6hau. &MS6 lcW# pmhfb
    1tln& tAs 8sstablish7aent
                           of lott%rierand gift
    entarp      in this State,atiroll a* th* 8d.o
    of tfoketsin latteriee,f$ft entmrprisaa or .
    other oYaslonrinYolY~ the &bt?iotg  prineipla,
    sstabllthedor ndstiw:, in other sta8aww
         yurarorrnt8Qoc -a,                   the ~m.ttturb3 95135d
Artlole6% of the Peaal co&e, T.&L&                 lvsds     an    zolbwsl

          -xi any    011shall establishu lot
     or diepese0F any estate, nwil or ptmonal,
                                             '"&
     lottery,h* du3.l be fined not l~scittmn Ona
     l9mamtd*(&OO) oOllar6nor mn than Gaa Thotm- .
     and (@l,OOO)Dollnm; or if anypumn     diall*ell.,
     orsu    for oa.m or keep ror       8410 enr tlokot8 8~
     part tiiekatrin UI lottmy he &hall be fiad
     not ~leaathan TIDIT$10) Dolfefil
                                    nor mwo thaa
     FirtY (b50)Doll.am.'
        -'In Cole vs. stfh (Ot. or Cr. App. 19371 U2 8. W.-
(ea)725, th0 00120twbg o&icm   or ha+30 khdns   eat.@ ttmt,
            “Them lr nat now nor sru                 bar been, an
     atOemptlnthlsmtate&o     def3.m bg8tatuWrrbat
     oonstltutasa lottery. The tam is 6eXlnulby
     the etatuteso? only a-tm of the atatw.      Oorpus
     Jbl6, vol. 38, p. 288, note lo, llotr anly four,
     but say-8'tied auah defln.Itioooamldomvu'y in
     mubotanoe fmxnthoso eatablIah.4by'ths oourt~.'
     m~~~10aOsbltion      inot~statuto ~5nasttc
     sort to the m       Alden the term iy papukt
     uswe LW datanxlned by tho~tious ao~rta. 13ha
     that is dons it 1s aleaS that m        ""taTAt
     amour to m cabl%aha thlq M a lotte
     prhe or riz05f (2) the EWQ~~ or distr   7 bution
     of tie pr!ze or prizes by ohanos; (0) the paynat
     eitherdireotly01‘LndimOtly by the WrtiOipCnt8
::OC. %crl ccyton.I’~J’P
                      3

     of 0 00n5~atmt:0ll Tar t?:e.ri&Aor prlrilo(;a  or
     pcrtlolp,stllq.  ?urcc JUT.,vol. 20, p. &09, 1 2,
     deauoeofrom.OUT OwLlOa3CE the ml4 atctaa,o&a
     it appa2lra that in ovely ocis8from our awn aourt
     whan a sahsnehas bee21aumtiama u a lottery
     thnt the threa olemwts cwtlolzad are chown by
     the fwte to hiye bem ;rostmt. CM8 Eciftale   v.
     Stats L2 Tax.
     R. &cJ, ll.2s. i':'f"i&iyslyL"t2 #.T:        if&
     lyrlAm, St. Rap. 837, 14 Ann. ca0. ti#* mEna&
     caet t. state, 4.lTu. Or. H. 58, 57 A. F. a50;
     XolaAan t. 1mh0, 2 ax. AQp. ii  10 26 AIL Rap..
     439, ena other Texan OMQB oit8d & Tu88 hr.,
     mqma. Tha eema rule demand- the vaaoo         ot
     the tbme alenmnt~zmad will be lbuud stated
     in 17.~ahg   a-    Lm,    p. u22,   and 38 0013~~8
     Jurls,p. 286 rith Innumerablesupport- aanes
     oltsd undu t&a tszt ln eaah of t3d.dvoluBIw
           Irma your latter,we g&her It Is oonoodedthat at
leaattro of thedmanta         esssntlaf,forth. ulatsnoeoia
lottaxywa prssant,-aprIwor~css        aro~SYtwed bytho
newapapu ln oon$mctlonwlth the lima1 moMb8nt.spartlolpat-
1~ in the plan, and the dlatributlon of the prism is by
ohanoeto prfsona Pox'Wn#Aaubow to l-ea.ita   a OODp Of the
cowapepertith galuakynumbu* eppsarbg tbemon. Tha am-
wu to yaur tlrat cpeutlon than depend upan whetheror nat
the elmsenta$ consIaeratIonis prssant. Ve hold that It 18.
          Our Turm Court of Orlmlnal&~~.alohad boSo&m lt
aproblam+eryaimiLar to the Instantono Intho oueoisldth
~0. stat0 (ct. or cr. ~pp. 1939). l27 s. r. (a) 297. In tat
ease aefwamt    reooIveaa rb39frw retdlxmrahwm      ?xkrtha
prlvh *of Johlqz a "IloPih~a   &WorganiutIon.     'Ihoxmar-
ChantSTn   turn dl8tribut.d aids    of etaqm to the       ubllo, op-
ontho ooqlatIonofwhIoh oardaaporsonwar ait1eled to PIP
tiei@. in a e&M. to ~oaiVe       a 8ubattmtlal@Ze.       1210
courth&3 that payaeatOC thmae llasneofee6 to dstcadant by
the merchants ~apuatea as an lnalreotooflnlderfLtIot   far all
oontutants. latutb ~b5um0th0 ~OUUDB rwptiabrth0
nuohuit8 to th qmrator of this eotmw* thm lnutumd ul-
vutiaing r03uitiw to the nampapu from pnrtlolptlne         loadl
lnerohluxta Ln your sltuatlon. Ear* 1s wImlauatlcJnBc'vlnE
inQlroat3.y  fmm t&o rwiplont  to the donor of the prim.     Bd
thatia mt al.1. The wurt In the smith oeme feud m aMI-
tionai elanant0f wnsid0ratIon. It salar
           -It is quiteolear to us trcm the retard
     th6t soch bu6lnean satablisiuient uhlah aon-
     trlbuted a 0srtal.namount ot mfmey in ardor
     to join t2ls 'lioah's  Ark' an6 by dam the
     printsi8 paid ra0eLVw a oarb or aarda and
     story ‘yxtbd0 of some axliael. Them3 oar68
     are fu.mlshe6 to the rmohuut    or busirrssrme-
    ..tabllshuwt, an6 by theisdlrtrf.buBmd  fo
               or others who eaam to the utab-
     ou8tcllcar8
     l.ia!muttwith m           auwna. or aolltenera
     of ooaxremlitiu ti f""'
                         ah aau eolA by any made
     of       ‘5arh’ls Ark.’
          tale-                xt 1s ObTlous   that tha




           so aleo In the oasu at hank                    in 0tde.r
to dmtarrflne wbthsr or not hIa5 frma                     one._ of- tha
luaky tlzsnbera, is lldueas to rlsit            pmot thm p4lslOl-
patlng  6ealaJl-s’lwrehalA5.80. An inarmud       paa-ma$m  l8 thm
apmot86t!bonmdtmf 0rhhti8tt.      At&%hLm iaarmamd
0gm to@h*r with thm auvortlmaont or hks w8.m ramlt
to thm -x&ant   *l.#M lnA%rmet bmamfit to thm opmrator of
the aabamu, an4 enables ata  sontim%. his geau OS abUlb*.*
               flrnharm~~tthe*ahswm~rorthLa~~k~
ter monstitutoa      a lattmry suoh QS 10 oori6mm.U by Artiolm 6%
0r th0 pond ~0th 0r tht8       at6tm. wmaapa8atoyoursmeoo4
question ar uhmthmr or nat thm rqulfrblo rmw6y of lajPnotioa
18 arailablo to the Stat% Thb ldultioal quaa.lonw4a t&ore
the court in Stotm-va. Sabb C Roulmy Walted (0.  CL-A.   1938).
ll8 6. IL (26) 917 axi4Robb & Rodlm   Unite6 Ino.      et d. V&
state (c. c. A. 19;9), l.276. )I,(267 221. in bat& o? theme
.   -




        arms It we6 held tht lottsrloe am B opbclenOf ~acxixq
        aad nulsunas whiti the Stc'.elc autkkoriee6t0 SUQ~IWOS
        by 1nJunattoa under hrtlale l.667, Pa~fsed Civil Stetuteo.




                        AFFROVXTJWY3, 1940
                                        ,

                        kTTORNEYGENERALOF T1::-'.F